*472Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered November 10, 2008, as amended February 25, 2009, convicting defendant, after a jury trial, of attempted rape in the first degree and sexual abuse in the first degree, and sentencing him to an aggregate term of 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The jury had ample basis on which to reject defendant’s claim that the sexual conduct at issue was consensual. Although some of the summation remarks were inappropriate, any such error was harmless.
The court’s Sandoval ruling was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]). The court gave defendant a very favorable compromise ruling, and it providently declined defendant’s request to sanitize his prior conviction even further. The jury is presumed to have followed the court’s instruction not to consider the prior conviction for any purpose other than to evaluate defendant’s credibility (see People v Davis, 58 NY2d 1102, 1104 [1983]). In any event, any error in the Sandoval ruling was harmless.
We perceive no basis for reducing the sentence. Concur— Gonzalez, P.J., Sweeny, Moskowitz, Renwick and Richter, JJ.